 
 
Exhibit 10.3


EXECUTION COPY


INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of September 28,
2007, and entered into by and among SPECTRUM BRANDS, INC., a Wisconsin
corporation (the “Company”); certain Subsidiaries of the Company party hereto
(the “Subsidiary Loan Parties” and, together with the Company, the “Loan
Parties”); GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), in its capacity as
collateral agent for the Term Secured Parties (as defined below), including its
successors and assigns from time to time (the “Term Collateral Agent”); and
WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), in its capacity as collateral
agent for the Revolving Secured Parties (as defined below), including its
successors and assigns from time to time (the “Revolving Collateral
Agent”).  Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.
 
RECITALS
 
The Company, the lenders party thereto and GSCP, as Administrative Agent and
Collateral Agent, have entered into a Credit Agreement dated as of March 30,
2007 (as amended, restated, supplemented, extended, waived, modified, replaced
or refinanced from time to time, the “Term Credit Agreement”).
 
The Company, the Subsidiary Loan Parties, the lenders party thereto, Wachovia,
as Administrative Agent, Collateral Agent and an LC Issuer, and GSCP, as
Syndication Agent, have entered into a Credit Agreement dated as of the date
hereof (as amended, restated, supplemented, extended, waived, modified, replaced
or refinanced from time to time, the “Revolving Credit Agreement”).
 
Pursuant to the Term Credit Agreement, certain current and future Subsidiaries
have guaranteed or will in the future guarantee the Term Obligations.  Pursuant
to the Revolving Credit Agreement, certain current and future Subsidiaries have
guaranteed or will in the future guarantee the Revolving Obligations.
 
The Term Obligations are secured under the Term Collateral Documents by Liens on
the ABL Collateral and the Non-ABL Collateral.  The Revolving Obligations are
being secured on the date hereof under the Revolving Collateral Documents by
Liens on the ABL Collateral.  The Term Secured Parties and the Revolving Secured
Parties have authorized and directed the Term Collateral Agent and the Revolving
Collateral Agent, respectively, to enter into this Agreement, pursuant to which
(a) the Revolving Obligations will be secured on a first-priority basis by liens
on the ABL Collateral and (b) the Term Obligations will be secured on a second
priority basis by Liens on the ABL Collateral (as well as on a first-priority
basis by Liens on the Non-ABL Collateral).
 

--------------------------------------------------------------------------------


 
AGREEMENT
 
In consideration of the foregoing and the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
 SECTION 1.  Definitions.
 
1.1           Defined Terms.
 
  Capitalized terms used and not defined in this Agreement have the meanings
assigned to them in the Term Credit Agreement as initially executed by the
parties thereto on March 30, 2007. As used in this Agreement, the following
terms shall have the following meanings:
 
“ABL Collateral” means any and all of the following Collateral:  (a) all
Accounts (other than Accounts arising under contracts for the sale of
Non-ABL Collateral) and related Records; (b) all Chattel Paper; (c) all Deposit
Accounts and all cash, checks and other negotiable instruments, funds and other
evidences of payment held therein (but not any identifiable Proceeds of
Non-ABL Collateral); (d) all Inventory; (e) solely to the extent evidencing,
governing, securing or otherwise related to the items referred to in the
preceding clauses (a), (b), (c) and (d), all Documents, General Intangibles
(other than Intellectual Property), Instruments, Investment Property and Letter
of Credit Rights; (f) all books and records related to the foregoing; and
(g) all Proceeds, including insurance Proceeds, of any and all of the foregoing
and all collateral, security and guarantees given by any Person with respect to
any of the foregoing.  Notwithstanding clause (g) of the immediately preceding
sentence, “ABL Collateral” shall not include any assets referred to in clauses
(a) through (j) and (l) of the definition of “Non-ABL Collateral” that are not
included in clause (e) above, and shall further not include any assets excluded
from being collateral pursuant to the terms of the Revolving Collateral
Documents.  All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the UCC as in
effect in the State of New York.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, a Person shall be deemed to “control” or be
“controlled by” a Person if such Person possesses, directly or indirectly, power
to direct or cause the direction of the management or policies of such Person
whether through ownership of equity interests, by contract or otherwise.
 
“Agents” means the Term Collateral Agent and the Revolving Collateral Agent.
 
“Agreement” means this Intercreditor Agreement, as amended, restated, replaced,
renewed, extended, supplemented, waived or otherwise modified in writing from
time to time.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.
 
2

--------------------------------------------------------------------------------


 
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Cash Collateral” has the meaning assigned to that term in Section 6.1.
 
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, that are subject to Liens under the Collateral Documents or
any of them.
 
“Collateral Documents” means the Revolving Collateral Documents and the Term
Collateral Documents.
 
“Company” has the meaning assigned to that term in the Preamble to this
Agreement.
 
“Comparable Term Collateral Document” means, in relation to any Collateral
subject to any Lien created under any Revolving Collateral Document, the Term
Document which creates a Lien on the same Collateral, granted by the same
Grantor.
 
“Credit Documents” means this Agreement, the Revolving Documents and the Term
Documents.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement of the Company or any of its Subsidiaries.
 
“DIP Financing” has the meaning assigned to that term in Section 6.1.
 
“Discharge of Revolving Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:
 
(a)           payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding) on all Revolving Obligations;
 
(b)           payment in full in cash of all other Revolving Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid;
 
(c)           termination or expiration of all commitments, if any, to extend
credit that would constitute Revolving Obligations; and
 
(d)           termination or cash collateralization of all letters of credit the
reimbursement obligations in respect of which constitute Revolving Obligations.
 
3

--------------------------------------------------------------------------------


 
“Disposition” has the meaning assigned to that term in Section 5.1(a)(2).
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a State of the United States, the United States, or a foreign
entity or government.
 
“Grantors” means the Company, each of the Subsidiary Loan Parties and each other
Person that has executed and delivered or may from time to time hereafter
execute and deliver a Revolving Collateral Document or a Term Collateral
Document as a “Grantor” (or the equivalent thereof).
 
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Party in order to satisfy the requirements of the
Revolving Credit Agreement or the Term Credit Agreement.
 
“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the Revolving Credit Agreement or the Term Credit
Agreement.
 
“Insolvency or Liquidation Proceeding” means:
 
(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;
 
(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its respective assets;
 
(c)           any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or
 
(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor;
 
provided that, in the case of any involuntary case or proceeding, such case or
proceeding shall have continued for sixty days without having been dismissed,
bonded or discharged.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement of the Company or any of its
Subsidiaries.
 
“Lender Party” has the meaning assigned to such term in the Revolving Guarantee
and Collateral Agreement or the Term Guarantee and Collateral Agreement.
 
4

--------------------------------------------------------------------------------


 
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing.
 
“Loan Parties” has the meaning assigned to that term in the preamble to this
Agreement.
 
“New Revolving Collateral Agent” has the meaning assigned to that term in
Section 5.5.
 
“New Revolving Credit Debt Notice” has the meaning assigned to that term in
Section 5.5.
 
“Non-ABL Collateral” means any and all of the following Collateral: (a) all
Investment Property; (b) all Documents; (c) all General Intangibles; (d) all
Intellectual Property; (e) all Equipment; (f) all real property (including both
fee and leasehold interests) and fixtures; (g) all Instruments; (h) all
insurance; (i) all Letter of Credit Rights; (j) all Commercial Tort Claims; (k)
all other Collateral not constituting ABL Collateral; (l) all books and records
related to the foregoing; and (m) all Proceeds, including insurance Proceeds, of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.  Notwithstanding the foregoing,
“Non-ABL Collateral” shall not include any property or assets included in clause
(e) of the definition of “ABL Collateral”, or any property or assets excluded
from being collateral pursuant to the terms of the Term Collateral
Documents.  All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the UCC as in
effect in the State of New York.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Pledged Collateral” has the meaning set forth in Section 5.4.
 
“Recovery” has the meaning set forth in Section 6.5.
 
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part.  “Refinanced” and “Refinancing” shall have correlative
meanings.
 
“Revolving Collateral Agent” has the meaning assigned to such term in the
preamble to this Agreement.
 
“Revolving Collateral Documents” means the Revolving Guarantee and Collateral
Agreement and any other documents now existing or entered into after the date
 
5

--------------------------------------------------------------------------------


 
hereof that create Liens on any ABL Collateral of the Company or any of its
Subsidiaries to secure any Revolving Obligations.
 
“Revolving Credit Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.
 
“Revolving Credit Cap Amount” has the meaning assigned to such term in the
definition of “Revolving Obligations”.
 
“Revolving Credit Excess Amounts” has the meaning assigned to such term in the
definition of “Revolving Obligations.”
 
“Revolving Documents” means the Revolving Credit Agreement and the Revolving
Collateral Documents.
 
“Revolving Guarantee and Collateral Agreement” means the ABL Guarantee and
Collateral Agreement dated as of September 28, 2007, among the Company, the
Subsidiary Loan Parties and the Revolving Collateral Agent, as amended,
restated, replaced, renewed, extended, supplemented, waived or otherwise
modified in writing from time to time.
 
“Revolving Liens” means Liens on the ABL Collateral created under the Revolving
Collateral Documents and securing the Revolving Obligations and any Liens
incurred in connection with any Refinancing of Revolving Obligations that are
deemed to be “Revolving Liens” under Section 5.5.
 
“Revolving Obligations” means all “Obligations” under and as defined in the
Revolving Collateral Documents and all Refinancings of such
Obligations.  “Revolving Obligations” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of any Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Revolving
Document, whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding.
 
Notwithstanding the foregoing or any other provision of this Agreement, if the
sum of the Revolving Obligations consisting of (a) Indebtedness constituting
principal of loans under the Revolving Credit Agreement and the other Revolving
Documents plus (b) the aggregate face amount of all outstanding letters of
credit issued under the Revolving Credit Agreement and the other Revolving
Documents plus (c) all other obligations in the nature of principal obligations,
including obligations under any Hedge Agreement, under the Revolving Credit
Agreement and the other Revolving Documents, shall be in excess of the lesser of
(i) $300,000,000 and (ii) the Facilities Reduction Amount (as defined in the
Term Credit Agreement as in effect on the date hereof) (the “Revolving Credit
Cap Amount”), then that portion of such Indebtedness and face amount of letters
of credit in excess of the Revolving Credit Cap Amount (the “Revolving Credit
Excess Amounts”), and all interest and reimbursement obligations in respect of
such Revolving Credit Excess Amounts, shall be secured by the Revolving
Collateral Documents but shall not constitute “Revolving Obligations” under this
Agreement, and the Liens created by the Revolving Collateral
 
6

--------------------------------------------------------------------------------


 
Documents on the ABL Collateral, insofar as they secure such Revolving Credit
Excess Amounts, shall be junior and subordinate in all respects to the Term
Liens on such ABL Collateral.
 
“Revolving Secured Parties” means the “Secured Parties” as defined in the
Revolving Guarantee and Collateral Agreement.
 
“Secured Parties” means the Revolving Secured Parties and the Term Secured
Parties.
 
“Standstill Period” has the meaning set forth in Section 3.1.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.  Unless the context indicates otherwise, all references herein to a
“Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
 
“Subsidiary Loan Parties” has the meaning assigned to such term in the preamble
to this Agreement.
 
“Term Collateral Agent” has the meaning assigned to such term in the preamble to
this Agreement.
 
“Term Collateral Documents” means the Term Guarantee and Collateral Agreement,
each Term Mortgage and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of the Company or
any of its Subsidiaries to secure any Term Obligations.
 
“Term Credit Agreement” has the meaning assigned to such term in the Recitals to
this Agreement.
 
“Term Documents” means the Term Credit Agreement and the Term Collateral
Documents.
 
“Term Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of March 30, 2007, among the Company, the Subsidiary Loan
Parties and the Term Collateral Agent, as amended, restated, replaced, renewed,
extended, supplemented, waived  or otherwise modified in writing from time to
time.
 
“Term Liens” means Liens on the Collateral created under the Term Collateral
Documents and securing the Term Obligations and any judgment Liens referred to
in Section 3.1(e).
 
7

--------------------------------------------------------------------------------


 
“Term Mortgage” means each mortgage, deed of trust and other document or
instrument under which any Lien on real property owned or leased by any Grantor
is granted to secure any Term Obligations or under which rights or remedies with
respect to such Liens are governed.
 
“Term Obligations” means all “Obligations” under and as defined in the Term
Collateral Documents and all Refinancings of such Obligations. “Term
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of any Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Term Document, whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.
 
“Term Secured Parties” means the “Secured Parties” as defined in the Term
Guarantee and Collateral Agreement.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
 1.2           Terms Generally.  The definitions of terms in this Agreement
shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise:
 
 (a)          any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, modified, renewed or extended;
 
 (b)          any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;
 
 (c)          the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
 
 (d)          all references herein to Sections shall be construed to refer to
Sections of this Agreement; and
 
 (e)          the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
8

--------------------------------------------------------------------------------


 
  SECTION 2.  Lien Priorities.
 
 2.1           Relative Priorities.  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Term Liens granted on
the ABL Collateral or of any Revolving Liens granted on the ABL Collateral and
notwithstanding any provision of the UCC or any other applicable law or the Term
Documents or the Revolving Documents or any defect or deficiencies in, or
failure to perfect, the Revolving Liens or any other circumstance whatsoever,
the Term Collateral Agent, on behalf of itself and the Term Secured Parties, and
the Revolving Collateral Agent, on behalf of itself and the Revolving Secured
Parties, hereby agree that:
 
 (a)          any Revolving Lien on any ABL Collateral now or hereafter held by
or on behalf of the Revolving Collateral Agent, any Revolving Secured Parties or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Term Lien on such ABL Collateral;
 
 (b)          any Term Lien on any ABL Collateral now or hereafter held by or on
behalf of the Term Collateral Agent, any Term Secured Parties or any agent or
trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Revolving Liens on such ABL Collateral; and
 
 (c)          notwithstanding any other provision contained in this Agreement,
any Liens on ABL Collateral created by the Revolving Documents, insofar as they
secure Revolving Credit Excess Amounts, shall be junior and subordinate in all
respects to the Term Liens on such ABL Collateral.
 
 2.2           Prohibition on Contesting Liens.  The Term Collateral Agent, for
itself and on behalf of each Term Secured Party, agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of any applicable Revolving
Lien on any ABL Collateral or the provisions of this Agreement.
 
    SECTION 3.  Enforcement.
 
 3.1           Exercise of Remedies.
 
 (a)          Until the Discharge of Revolving Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the Term Collateral Agent and the Term Secured
Parties:
 
(i)           will not exercise or seek to exercise any rights or remedies with
respect to any ABL Collateral subject to any Revolving Lien (including the
exercise of any right of setoff or any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the Term Collateral Agent or any Term Secured
Party is a party) or institute any action or proceeding with respect to such
rights or remedies
 
9

--------------------------------------------------------------------------------


 
(including any action of foreclosure); provided, however, that the Term
Collateral Agent or any Term Secured Party may exercise any or all such rights
or remedies after a period of 180 days has elapsed since the first date on which
the Term Collateral Agent shall have (A) declared the existence of any Event of
Default under the Term Documents, (B) demanded the repayment of all the
principal amount of the Term Obligations and (C) notified the Revolving
Collateral Agent of such declaration of an Event of Default and demand (the
“Standstill Period”); provided further, however, that notwithstanding anything
herein to the contrary, in no event shall the Term Collateral Agent or any Term
Secured Party exercise any rights or remedies with respect to any ABL Collateral
subject to any Revolving Lien, notwithstanding the expiration of the Standstill
Period, if the Revolving Collateral Agent or Revolving Secured Parties shall
have commenced and be diligently pursuing the exercise of rights or remedies
with respect to all or any material portion of such ABL Collateral (prompt
notice of such exercise to be given to the Term Collateral Agent); provided
further, however, that the parties hereto acknowledge and agree that this
Section 3.1(a)(i) shall not in any way prohibit the Term Collateral Agent or any
Term Secured Party from exercising any of its rights during an Insolvency or
Liquidation Proceeding to the extent permitted by the other provisions hereof;
 
(ii)           subject to Section 2.1(c), will not contest, protest or object to
any foreclosure proceeding or action brought by the Revolving Collateral Agent
or any Revolving Secured Party or any other exercise by the Revolving Collateral
Agent or any Revolving Secured Party of any rights and remedies relating to any
ABL Collateral, whether under the applicable Revolving Documents or otherwise;
and
 
(iii)           subject to clause (a)(i) above and except as may be permitted in
Section 3.1(c), will not object to the forbearance by the Revolving Collateral
Agent or any Revolving Secured Party from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
any ABL Collateral subject to any Revolving Lien;
 
provided that, in the case of clauses (i), (ii) and (iii) above, the Liens
granted on the ABL Collateral to secure the Term Obligations shall attach to any
Proceeds resulting from actions taken by the Revolving Collateral Agent or any
Revolving Secured Party in accordance with this Agreement after application of
such Proceeds to the extent necessary to meet the requirements of a Discharge of
Revolving Obligations.
 
 (b)          Subject to the terms and conditions of this Agreement, until the
Discharge of Revolving Obligations has occurred, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against the Company or any
other Grantor, subject to Section 3.1(a)(i), the Revolving Collateral Agent and
the Revolving Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including the exercise of any right of set-off, any right
under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement and the right to credit bid
their debt) and, in the course of such exercise,
 
10

--------------------------------------------------------------------------------


 
make related determinations regarding the release, disposition or restrictions
with respect to any ABL Collateral subject to Revolving Liens without any
consultation with or the consent of the Term Collateral Agent or any Term
Secured Party; provided that the Liens on any ABL Collateral securing any Term
Obligations shall remain on the Proceeds of such Collateral so released or
disposed of, subject to the relative priorities described in Section 2.  In
exercising rights and remedies with respect to the ABL Collateral subject to the
Revolving Liens, the Revolving Collateral Agent and each Revolving Secured Party
may enforce the provisions of the applicable Revolving Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their sole discretion.  Such exercise and enforcement shall include the right
of any agent appointed by them to sell or otherwise dispose of such
ABL Collateral upon foreclosure, to incur expenses in connection with such sale
or disposition and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
 
 (c)          Notwithstanding the foregoing, the Term Collateral Agent and any
Term Secured Party may:
 
(i)           file a claim or statement of interest with respect to the
applicable Term Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor;
 
(ii)           take any action (not adverse to the priority status of any
Revolving Liens on the ABL Collateral or the rights of the Revolving Collateral
Agent or any Revolving Secured Party to exercise remedies in respect thereof) in
order to create, perfect, preserve or protect its Term Liens on the
ABL Collateral;
 
(iii)           file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Term Secured Parties, including any claims secured by the ABL Collateral, in
each case in accordance with the terms of this Agreement;
 
(iv)           file any pleadings, objections, motions or agreements to assert
rights or interests that are available to unsecured creditors of the Grantors
arising under any Insolvency or Liquidation Proceeding or any applicable law and
that, in each case, are not inconsistent with the terms of this Agreement;
 
(v)           vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Term
Obligations and the Collateral; and
 
(vi)           exercise any of its rights or remedies with respect to the
ABL Collateral after the termination of the Standstill Period to the extent
permitted by Section 3.1(a)(i).
 
11

--------------------------------------------------------------------------------


 
    The Term Collateral Agent, on behalf of itself and the Term Secured Parties,
agrees that it will not take or receive any ABL Collateral subject to any
Revolving Lien or any Proceeds of any such ABL Collateral in connection with the
exercise of any right or remedy (including set-off) with respect to such
ABL Collateral in its capacity as a creditor in violation of this
Agreement.  Without limiting the generality of the foregoing, unless and until
the Discharge of Revolving Obligations has occurred, except as expressly
provided in Sections 3.1(a), Section 6.3(b) and this Section 3.1(c), the sole
right of the Term Collateral Agent and the Term Secured Parties with respect to
any ABL Collateral subject to any Revolving Lien is to hold a Lien on such
ABL Collateral pursuant to the applicable Term Collateral Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of Revolving Obligations has occurred.
 
 (d)          Subject to Sections 3.1(a), 3.1(c) and 6.3(b):
 
(i)           the Term Collateral Agent, for itself and on behalf of the Term
Secured Parties, agrees that it and the Term Secured Parties will not take any
action that would hinder or delay any exercise of remedies with respect to the
ABL Collateral under the applicable Revolving Documents or the realization of
the full value of any ABL Collateral in which the Revolving Collateral Agent has
Liens or would otherwise be prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of any ABL Collateral subject to any
Revolving Lien, whether by foreclosure or otherwise;
 
(ii)           the Term Collateral Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as junior lien creditors or otherwise to object to the manner in which
the Revolving Collateral Agent or any Revolving Secured Party seeks to enforce
or realize on the Revolving Liens on the ABL Collateral in accordance with this
Agreement, regardless of whether any action or failure to act by or on behalf of
the Revolving Collateral Agent or such Revolving Secured Party is adverse to the
interests of  the Term Secured Parties; and
 
(iii)           the Term Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Term Collateral Documents or
any other Term Document (other than this Agreement) shall be deemed to restrict
in any way the rights and remedies of the Revolving Collateral Agent or any
Revolving Secured Party with respect to the ABL Collateral subject to their
Revolving Liens as set forth in this Agreement and the Revolving Documents.
 
 (e)          Except as otherwise specifically set forth in Sections 3.1(a) and
3.1(d), the Term Collateral Agent and the Term Secured Parties may exercise
rights and remedies as unsecured creditors against the Company or any other
Person that has guaranteed or granted Liens to secure the Term Obligations in
accordance with the terms of the Term Documents and applicable law; provided
that in the event that any Term Secured Party becomes a judgment Lien creditor
in respect of any ABL Collateral subject to any Revolving Lien as a result of
its enforcement of its rights as an unsecured creditor with respect to the
applicable Term Obligations, such judgment Lien shall be subject to the terms of
this Agreement for all purposes of this Agreement.
 
12

--------------------------------------------------------------------------------


 
 
 (f)          Nothing in this Agreement shall prohibit the receipt by the Term
Collateral Agent or any Term Secured Party of the required or permitted payments
of interest, principal and other amounts owed in respect of the applicable Term
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Term Collateral Agent or any Term Secured Party of rights or
remedies against the ABL Collateral as a secured creditor (including set-off) or
enforcement in contravention of this Agreement of any Term Lien on
ABL Collateral held by any of them.  Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the Revolving Collateral
Agent or any Revolving Secured Party may have with respect to any ABL Collateral
subject to its Revolving Liens.
 
    SECTION 4.  Payments.
 
 4.1           Application of Proceeds.  So long as the Discharge of Revolving
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
ABL Collateral or Proceeds thereof received in connection with the sale or other
disposition of, or collection on, such ABL Collateral upon the exercise of
remedies by the Revolving Collateral Agent or any Revolving Secured Parties
shall be applied by the Revolving Collateral Agent to the applicable Revolving
Obligations.  Upon the Discharge of Revolving Obligations, the Revolving
Collateral Agent shall deliver to the Term Collateral Agent any ABL Collateral
and Proceeds thereof held by the Revolving Collateral Agent in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, to be applied by the Term Collateral Agent to
the Term Obligations.
 
 4.2           Payments Over in Violation of Agreement.  So long as the
Discharge of Revolving Obligations has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, if the Term Collateral Agent or any Term Secured
Party receives any ABL Collateral subject to any Revolving Lien or any Proceeds
thereof in connection with (i) the exercise of any right or remedy (including
set-off) relating to such ABL Collateral in contravention of this Agreement or
(ii) the transfer of such ABL Collateral or Proceeds to the Term Collateral
Agent or the Term Secured Party (pursuant to this paragraph or otherwise) by any
Person holding a Lien on such ABL Collateral that is subordinate to the Lien of
the Term Collateral Agent or the Term Secured Party, such ABL Collateral or
Proceeds shall be segregated and held in trust and forthwith paid over to the
Revolving Collateral Agent for the benefit of the applicable Revolving Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct.  The Revolving Collateral
Agent is hereby authorized to make any such endorsements as agent for the Term
Collateral Agent or the Term Secured Parties (such authorization being coupled
with an interest and irrevocable until the Discharge of Revolving Obligations).
 
13

--------------------------------------------------------------------------------


 
    SECTION 5.  Other Agreements.
 
5.1           Releases.  (a)  If in connection with the exercise of the
Revolving Collateral Agent’s remedies in respect of any ABL Collateral subject
to its Revolving Liens as provided for in Section 3.1, the Revolving Collateral
Agent, for itself or on behalf of any of the Revolving Secured Parties, releases
any of its Liens on any part of such ABL Collateral, then the Term Liens of the
Term Collateral Agent, for itself or for the benefit of the Term Secured
Parties, on such ABL Collateral shall be automatically, unconditionally and
simultaneously released.  The Term Collateral Agent, for itself and on behalf of
the Term Secured Parties, promptly shall execute and deliver to the
Revolving  Collateral Agent such termination statements, releases and other
documents as the Revolving Collateral Agent may request to effectively confirm
such release.
 
 (b)          If in connection with any sale, lease, exchange, transfer or other
disposition of any ABL Collateral (collectively, a “Disposition”) permitted
under the terms of both the Revolving Documents and the Term Documents (other
than in connection with the exercise of the Revolving Collateral Agent’s
remedies in respect of any ABL Collateral as provided for in Section 3.1) the
Revolving Collateral Agent, for itself or on behalf of any of the Revolving
Secured Parties, releases any of its Revolving Liens on any part of
ABL Collateral other than (A) in connection with the Discharge of Revolving
Obligations or (B) after the occurrence and during the continuance of any Event
of Default under and as defined in the Term Documents, then the Term Liens of
the Term Collateral Agent on such Collateral shall be automatically,
unconditionally and simultaneously released.  The Term Collateral Agent, for
itself and on behalf of the Term Secured Parties, promptly shall execute and
deliver to the Revolving Collateral Agent such termination statements, releases
and other documents as the Revolving Collateral Agent may request to effectively
confirm such release.
 
 (c)          Until the Discharge of Revolving Obligations occurs, the Term
Collateral Agent, for itself and on behalf of the Term Secured Parties, hereby
irrevocably constitutes and appoints the Revolving Collateral Agent and any
officer or agent of the Revolving Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Term Collateral Agent or the
Term Secured Parties or in the Revolving Collateral Agent’s own name, from time
to time in the Revolving Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all action and to
execute any and all documents and instruments which may be necessary or
appropriate to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.
 
 (d)          Until the Discharge of Revolving Obligations occurs, to the extent
that the Revolving Collateral Agent or the Revolving Secured Parties (i) have
released any Revolving Lien on any ABL Collateral and such Lien is later
reinstated or (ii) obtain any new Liens from any Grantor, then the Term
Collateral Agent, for itself and for the Term Secured Parties, shall be granted
a Lien on any such Collateral, subject, if such Collateral is ABL Collateral, to
the Lien subordination provisions of this Agreement.
 
14

--------------------------------------------------------------------------------


 
5.2           Insurance.  Unless and until the Discharge of Revolving
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the applicable Revolving Documents, the Revolving Collateral
Agent and Revolving Secured Parties shall have the right, in consultation with
and subject to the consent of the Company (unless an Event of Default shall have
occurred and be continuing and except as otherwise provided in the Revolving
Documents), to adjust settlement for any insurance policy covering any
ABL Collateral subject to the Revolving Liens in the event of any loss
thereunder and, in consultation with and subject to the consent of the Company
(unless an Event of Default shall have occurred and be continuing and except as
otherwise provided in the Revolving Documents), to approve any award granted in
any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such ABL Collateral.  Unless and until the Discharge of Revolving
Obligations has occurred, and subject to the rights of the Grantors under the
Revolving Documents, all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if with respect to such
ABL Collateral shall be paid to the Revolving Collateral Agent for the benefit
of the Revolving Secured Parties to the extent required under the Revolving
Documents (including for purposes of cash collateralization of letters of
credit) and thereafter, to the extent no Revolving Obligations are outstanding,
and subject to the rights of the Grantors under the Term Documents, to the Term
Collateral Agent for the benefit of the Term Secured Parties to the extent
required under the Term Documents and then, to the extent no Term Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct.  Until the Discharge of Revolving Obligations has occurred, if the Term
Collateral Agent or any Term Secured Party shall, at any time, receive any
Proceeds of any such insurance policy or any such award or payment, in each case
with respect to such ABL Collateral, in contravention of this Agreement, it
shall segregate and hold in trust and forthwith pay such Proceeds over to the
Revolving Collateral Agent in accordance with the terms of Section 4.2.
 
5.3           Amendments to Revolving Documents and Term Documents.  (a) Each of
the Revolving Documents and the Term Documents may be amended, supplemented or
otherwise modified in accordance with the terms thereof, and all Indebtedness
under the Revolving Credit Agreement and the Term Credit Agreement may be
Refinanced in accordance with the terms thereof, except, in each case, as
prohibited under the Revolving Credit Agreement or the Term Credit Agreement,
each as in effect on the date hereof and as amended from time to time (but
without giving effect to any amendment, supplement or modification that
prohibits or restricts the amendment or modification of the Revolving Credit
Agreement or the Term Credit Agreement or the Refinancing of any Indebtedness
under either such agreement to a greater extent than the provisions in effect on
the date hereof).  The Revolving Collateral Agent, on behalf of the Revolving
Secured Parties, and the Company agree that the Revolving Documents will not
restrict the amendment, supplement or modification of the Term Documents to a
greater extent than the Term Credit Agreement, as in effect on the date hereof,
restricts the amendment, supplement or modification of the Revolving
Documents.   In the event any Indebtedness under the Revolving Credit Agreement
or the Term Credit Agreement is Refinanced, the holders of such Refinancing debt
shall bind themselves in a writing addressed to the Term Collateral Agent or the
Revolving Collateral Agent, as the case may be, for the benefit of the Term
 
15

--------------------------------------------------------------------------------


 
Secured Parties or the Revolving Secured Parties, as applicable, to the terms of
this Agreement.  No amendment, supplement or other modification of any Revolving
Document or any Term Document shall affect the Lien subordination or other
provisions of this Agreement.
 
 (b)          In the event the Revolving Collateral Agent or Revolving Secured
Parties and any Grantor enter into any amendment, waiver or consent in respect
of any Revolving Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
such Revolving Collateral Document or changing in any manner the rights of the
Revolving Collateral Agent, such Revolving Secured Parties, the Company or any
other Grantor thereunder, then such amendment, waiver or consent, solely insofar
as it relates to ABL Collateral and the rights of the Revolving Collateral Agent
with respect thereto, shall apply automatically to any comparable provision of
each Comparable Term Collateral Document without the consent of the Term
Collateral Agent or the Term Secured Parties and without any action by the Term
Collateral Agent, the Company or any other Grantor, provided that:
 
      (i)           no such amendment, waiver or consent shall have the effect
of:
 
(A)           removing or releasing assets subject to the Lien of the Term
Collateral Document, except to the extent that a release of such Lien is
permitted or required by Section 5.1 or consented to by the Term Collateral
Agent or the Term Secured Parties and provided that there is a corresponding
release of the Liens securing the applicable Revolving Obligations;
 
(B)           imposing duties on the Term Collateral Agent without its consent;
 
(C)           permitting other Liens on the Collateral not permitted under the
terms of the Term Documents or Section 6; or
 
(D)           being prejudicial to the interests of the Term Secured Parties to
a greater extent than the Revolving Secured Parties; and
 
(ii)           notice of such amendment, waiver or consent shall have been given
to the Term Collateral Agent within ten (10) Business Days after the effective
date of such amendment, waiver or consent.
 
 5.4           Bailee for Perfection.  (a)  The Revolving Collateral Agent
agrees to hold that part of the ABL Collateral that is in its possession or
control (or in the possession or control of its agents or bailees) to the extent
that possession or control thereof is taken to perfect a Lien thereon under the
UCC (such ABL Collateral being the “Pledged Collateral”), as collateral agent
for the Revolving Secured Parties and as bailee for the Term Collateral Agent
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-301(a)(2) and 9-313(c) of the UCC), solely for the purpose of
 
16

--------------------------------------------------------------------------------


 
perfecting the security interest granted under the applicable Revolving
Documents and Term Documents, respectively, subject to the terms and conditions
of this Section 5.4.
 
 (b)          The Revolving Collateral Agent shall have no obligation whatsoever
to the Term Collateral Agent or any Term Secured Party to ensure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.4.  The duties or responsibilities of the Revolving Collateral Agent
under this Section 5.4 shall be limited solely to holding the Pledged Collateral
as bailee in accordance with this Section 5.4 and delivering the Pledged
Collateral upon the applicable Discharge of Revolving Obligations as provided in
paragraph (d) below.
 
 (c)          The Revolving Collateral Agent acting pursuant to this Section 5.4
shall not have by reason of the Revolving Collateral Documents, the Term
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the Term Collateral Agent or any Term Secured Party
or any liability to the Term Collateral Agent or any Term Secured Party absent
gross negligence or willful misconduct on the part of the Revolving Collateral
Agent.
 
 (d)          Upon the Discharge of Revolving Obligations, the Revolving
Collateral Agent shall deliver the remaining Pledged Collateral held or
controlled by it (if any), together with any necessary endorsements, first, to
the Term Collateral Agent to the extent Term Obligations remain outstanding, and
second, to the Company to the extent no Revolving Obligations or Term
Obligations remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral).  The Revolving
Collateral Agent further agrees, upon the Discharge of Revolving Obligations, to
take all other action reasonably requested by any Term Collateral Agent in
connection with the Term Collateral Agent obtaining a first-priority interest in
such Pledged Collateral or as a court of competent jurisdiction may otherwise
direct.
 
 (e)          Subject to the terms of this Agreement, so long as the Discharge
of Revolving Obligations has not occurred, the Revolving Collateral Agent shall
be entitled to deal with the Pledged Collateral or ABL Collateral within its
“control” in accordance with the terms of this Agreement and the Revolving
Documents.
 
 5.5           When Discharge of Revolving Obligations Deemed Not to Have
Occurred.  If the Company enters into any Refinancing of any Revolving Document
evidencing Revolving Obligations which Refinancing is permitted by the Term
Documents, then a Discharge of Revolving Obligations shall be deemed not to have
occurred for all purposes of this Agreement and, from and after the date on
which the New Revolving Credit Debt Notice is delivered to the Term Collateral
Agent in accordance with the next sentence, the obligations under such
Refinancing of the Revolving Document shall automatically be treated as
Revolving Obligations, and the Liens securing such Revolving Obligations shall
be treated as Revolving Liens, for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of ABL Collateral set
forth herein, and the Revolving Collateral Agent under such Revolving Documents
shall be the Revolving Collateral Agent for all purposes of this
Agreement.  Upon receipt of a notice (the “New
 
17

--------------------------------------------------------------------------------


 
Revolving Credit Debt Notice”) stating that the Company has entered into a new
Revolving Document (which notice shall include the identity of the new Revolving
Collateral Agent, such agent, the “New Revolving Collateral Agent”), the
Revolving Collateral Agent and the Term Collateral Agent shall promptly
(a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New Revolving Collateral
Agent shall reasonably request in order to provide to the New Revolving
Collateral Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement, and (b) deliver to the New
Revolving Collateral Agent any Pledged Collateral held by it together with any
necessary endorsements (or otherwise allow the New Revolving Collateral Agent to
obtain control of such Pledged Collateral).  The New Revolving Collateral Agent
shall agree in a writing addressed to the Term Collateral Agent for the benefit
of the Term Secured Parties to be bound by the terms of this Agreement.  If the
new Revolving Obligations under the new Revolving Documents are secured by
assets of the Grantors that do not also secure any Term Obligations, then such
Term Obligations shall be secured at such time by a Lien on such assets to the
same extent provided in the applicable Term Collateral Documents and this
Agreement.
 
 5.6           Purchase Right.  Without prejudice to the enforcement of the
Revolving Secured Parties’ remedies, the Revolving Collateral Agent, on behalf
of  the Revolving Secured Parties, agrees that at any time following an
acceleration of any Revolving Obligations in accordance with the terms of the
Revolving Documents, the Revolving Secured Parties will offer the Term Secured
Parties in writing (with a copy of such notice to the Company simultaneously
therewith) the option to purchase for cash the entire aggregate amount of such
accelerated Revolving Obligations (including unfunded commitments under the
applicable Revolving Documents, if any) at par plus accrued interest, fees and
expenses (without regard to any prepayment penalty or premium), without warranty
or representation or recourse, on a pro rata basis from the Revolving Secured
Parties.  The Term Secured Parties shall irrevocably accept or reject such offer
within ten (10) Business Days of the receipt thereof and the parties shall
endeavor to close promptly thereafter using the applicable assignment forms set
forth in the Revolving Documents.  If the Term Secured Parties accept such
offer, it shall be exercised pursuant to documentation mutually acceptable to
the Revolving Collateral Agent and the Term Collateral Agent.  If the Term
Secured Parties reject such offer (or do not so irrevocably accept such offer
within the required period), the Revolving Secured Parties shall have no further
obligations under this Section 5.6.
 
 5.7           Rights of Access and Use.  (a) In the event that the Term
Collateral Agent shall acquire control or possession of any of the
Non-ABL Collateral or shall, through the exercise of remedies under the Term
Collateral Documents or otherwise, sell any of the Non-ABL Collateral to any
third party (a “Third Party Purchaser”), the Term Collateral Agent shall permit
the Revolving Collateral Agent (or require as a condition of such sale to the
Third Party Purchaser that the Third Party Purchaser agree to permit the
Revolving Collateral Agent), at its option and in accordance with applicable
law, and at the expense of the Revolving Secured Parties:  (i) to enter any or
all of the Non-ABL Collateral under such control or possession (or sold to a
Third Party Purchaser) consisting of real property during normal business hours
or in order to inspect, remove or take any action with respect
 
18

--------------------------------------------------------------------------------


 
to the ABL Collateral or to enforce the Revolving Collateral Agent’s rights with
respect thereto, including, but not limited to, the examination and removal of
ABL Collateral and the examination and duplication of the books and records of
any Grantor related to the ABL Collateral, or to otherwise handle, deliver,
ship, transport, deal with or dispose of any ABL Collateral, such right to
include, without limiting the generality of the foregoing, the right to conduct
one or more public or private sales or auctions thereon; and (ii) use any of the
Non-ABL Collateral under such control or possession (or sold to a Third Party
Purchaser) consisting of equipment (including computers or other data processing
equipment related to the storage or processing of records, documents or files
pertaining to the ABL Collateral) to handle, deal with or dispose of any
ABL Collateral pursuant to the rights of the Revolving Collateral Agent and
Revolving Secured Parties as set forth in the Revolving Documents, the UCC of
any applicable jurisdiction and other applicable law.  The Term Collateral Agent
shall not have any responsibility or liability for the acts or omissions of the
Revolving Collateral Agent or any Revolving Secured Parties, and the  Revolving
Collateral Agent and the Revolving Secured Parties shall not have any
responsibility or liability for the acts or omissions of   the Term Collateral
Agent, in each case arising in connection with such other Person’s use and/or
occupancy of any of the Non-ABL Collateral.  The rights of the Revolving
Collateral Agent set forth in clauses (i) and (ii) above as to the
Non-ABL Collateral shall be irrevocable and shall continue at the Revolving
Collateral Agent’s option for a period of one hundred and eighty (180) days from
the date on which the Term Collateral Agent has notified the Revolving
Collateral Agent that the Term Collateral Agent has acquired possession or
control of any of the Non-ABL Collateral.
 
 (b)          During the period of actual occupation, use and/or control by the
Revolving Collateral Agent of any Non-ABL Collateral (or any assets or property
subject to a leasehold interest constituting Non-ABL Collateral), the Revolving
Secured Parties shall be obligated (i) to reimburse the Term Secured Parties for
their pro rata share of all utilities, taxes, insurance and all other operating
costs of such Non-ABL Collateral used by them during any such period of actual
occupation, use and/or control to the extent the same are actually paid by the
Term Secured Parties, (ii) to repair at their expense any physical damage to
such Non-ABL Collateral resulting from such occupancy, use or control, and to
leave such Non-ABL Collateral in substantially the same condition as it was at
the commencement of such occupancy, use or control, (iii) to deliver to the Term
Collateral Agent a certificate of insurance showing property and liability
coverage reasonably satisfactory to the Term Collateral Agent on such
Non-ABL Collateral during any such period of actual occupation, use and/or
control thereof by the Revolving Collateral Agent and naming the Term Collateral
Agent as an additional named insured and (iv) to indemnify and hold harmless the
Term Secured Parties from and against any third party claims against the Term
Secured Parties resulting from actions or omissions by the Revolving Secured
Parties or their agents or representatives during the period of such occupancy,
use or control by the Revolving Collateral Agent.  Without limiting the rights
granted in this paragraph, the Revolving Collateral Agent and the Revolving
Secured Parties shall cooperate with the Term Secured Parties in connection with
any efforts made by the Term Collateral Agent or the Term Secured Parties to
sell the Non-ABL Collateral.
 
19

--------------------------------------------------------------------------------


 
 (c)          In addition to and not in limitation of Section 5.7(a), in
connection with any enforcement action by the Revolving Collateral Agent, the
Term Collateral Agent hereby grants to the Revolving Collateral Agent a
non-exclusive, irrevocable royalty free license with respect to any intellectual
property necessary to realize upon any ABL Collateral for the purpose of
effecting such realization.
 
    SECTION 6.  Insolvency or Liquidation Proceedings.
 
 6.1           Finance and Sale Issues.  Until the Discharge of Revolving
Obligations has occurred, if the Company or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the Revolving Collateral Agent
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) which constitutes ABL Collateral or to
permit the Company or any other Grantor to obtain financing from the Revolving
Secured Parties under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”), then the Term Collateral Agent, on behalf of
itself and the Term Secured Parties, agrees that it will raise no objection to
such Cash Collateral use or DIP Financing, insofar as its rights with respect to
the ABL Collateral are affected, so long as (i)  such Cash Collateral use or
DIP Financing is on commercially reasonable terms and, if required by applicable
law, is approved by the Governmental Authority having jurisdiction over such
Insolvency or Liquidation Proceeding, (ii) the Term Collateral Agent and the
Term Secured Parties retain the right to object to any ancillary agreements or
arrangements regarding such Cash Collateral use or DIP Financing that are
materially prejudicial to their interests and (iii) such DIP Financing does not
compel the Company to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the
DIP Financing documentation or a related document and the DIP Financing
documentation or Cash Collateral order does not expressly require the
liquidation of Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order.  To the extent the Revolving Liens are
subordinated to or pari passu with such DIP Financing which meets the
requirements of clauses (i) through (iii) above, the Term Collateral Agent will
subordinate its Term Liens in the ABL Collateral to the Liens securing such
DIP Financing (and all obligations relating thereto) and will not request
adequate protection or any other relief in connection with its rights as a
holder of Liens on the ABL Collateral (except as expressly agreed by the
Revolving Collateral Agent or to the extent permitted by Section 6.3).
 
 6.2           Relief from the Automatic Stay.  Until the Discharge of Revolving
Obligations has occurred, the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, agrees that none of them shall seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Collateral in which
it holds Revolving Liens, without the prior written consent of the Revolving
Collateral Agent, unless a motion for adequate protection permitted under
Section 6.3 has been denied by the Bankruptcy Court.  The Term Collateral Agent,
on behalf of itself and the Term Secured Parties, agrees that none of them shall
oppose (or support any other Person opposing) any motion the Revolving
Collateral Agent seeking relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Collateral in which
it holds Revolving Liens.
 
20

--------------------------------------------------------------------------------


 
 6.3           Adequate Protection.
 
 (a)          The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, agrees that none of them shall contest (or support any other
Person contesting):
 
(i)           any request by the Revolving Collateral Agent or Revolving Secured
Parties for adequate protection with respect to Revolving Liens in
ABL Collateral; or
 
(ii)           any objection by the Revolving Collateral Agent or Revolving
Secured Parties to any motion, relief, action or proceeding based on the
Revolving Collateral Agent or Revolving Secured Parties claiming a lack of
adequate protection with respect to Revolving Liens in ABL Collateral.
 
 (b)          Notwithstanding Section 6.3(a), in any Insolvency or Liquidation
Proceeding:
 
(i)           if the Revolving Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any Cash Collateral use or DIP Financing and such additional collateral is
the type of asset or property that would constitute ABL Collateral, then (A) the
Term Collateral Agent, on behalf of itself or any of the Term Secured Parties,
may seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the Revolving
Obligations and such Cash Collateral use or DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens on ABL Collateral
securing the Term Obligations are so subordinated to the Liens on ABL Collateral
securing the Revolving Obligations under this Agreement and (B) subject to
clause (ii) below, the Revolving Collateral Agent, on behalf of itself and the
Revolving Secured Parties, agrees that none of them shall contest (or support
any other Person contesting) (1) any request by the Term Collateral Agent or any
Term Secured Party for adequate protection pursuant to the preceding clause (A)
or (2) any objection to any motion, relief, action or proceeding in support of a
request for adequate protection pursuant to the preceding clause (A); and
 
(ii)           in the event the Term Collateral Agent, on behalf of itself or
any Term Secured Parties, seeks or requests adequate protection in respect of
Term Obligations and such adequate protection is granted in the form of
additional collateral of a type of asset or property that would constitute
ABL Collateral, then the Term Collateral Agent, on behalf of itself and the Term
Secured Parties, agrees that the Revolving Collateral Agent shall also be
granted a Lien on such additional collateral as security for the Revolving
Obligations and for any Cash Collateral use or DIP Financing provided by the
Revolving Secured Parties and that any Lien on such additional collateral
securing the applicable Term Obligations shall be
 
21

--------------------------------------------------------------------------------


 
subordinated to the Lien on such collateral securing the Revolving Obligations
and any such DIP Financing provided by the Revolving Secured Parties (and all
obligations relating thereto) and to any other Liens granted to the Revolving
Secured Parties as adequate protection on the same basis as the other Liens on
ABL Collateral securing the Term Obligations are so subordinated to the Liens on
ABL Collateral securing the Revolving Obligations under this Agreement.  Except
in connection with the exercise of remedies with respect to the ABL Collateral,
nothing herein shall limit the rights of the Term Collateral Agent or any Term
Secured Parties from seeking adequate protection with respect to their rights in
the Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
 
 6.4           No Waiver.  Subject to Sections 3.1(a) 3.1(d) and 6.3(b), nothing
contained herein shall prohibit or in any way limit the Revolving Collateral
Agent or any Revolving Secured Party from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Term Collateral
Agent or any Term Secured Parties in respect of the ABL Collateral, including
the seeking by the Term Collateral Agent or any Term Secured Parties of adequate
protection or the asserting by the Term Collateral Agent or any Term Secured
Parties of any rights and remedies under the applicable Term Documents or
otherwise, in each case to the extent affecting (i) the Revolving Collateral
Agent’s or such Revolving Secured Parties’ rights in ABL Collateral or (ii) the
amount of Indebtedness that is secured by a Lien on ABL Collateral that is
senior to that of the Revolving Collateral Agent or such Revolving Secured
Parties.  Except as otherwise contemplated by the other provisions of this
Agreement, nothing contained in this Agreement shall prohibit or in any way
limit the Term Collateral Agent or any Term Secured Party from objecting in an
Insolvency or Liquidation Proceeding or objecting to any action taken by the
Revolving Collateral Agent or any Revolving Secured Party.
 
 6.5           Avoidance Issues.  If any Revolving Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Company or any other Grantor any amount paid in respect
of Revolving Obligations (a “Recovery”), then such Revolving Secured Party shall
be entitled to a reinstatement of the applicable Revolving Obligations with
respect to all such recovered amounts.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.
 
 6.6           Post-Petition Interest.  (a)  Neither the Term Collateral Agent
nor any Term Secured Party shall oppose or seek to challenge any claim by the
Revolving Collateral Agent or any Revolving Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Revolving Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of any
applicable Revolving Secured Party’s Lien on the ABL Collateral, without regard
to the existence of the Term Lien of the Term Collateral Agent on behalf of the
Term Secured Parties on the ABL Collateral.
 
22

--------------------------------------------------------------------------------


 
 (b)          Neither the Revolving Collateral Agent nor any Revolving Secured
Party shall oppose or seek to challenge any claim by the Term Collateral Agent
or any Term Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Term Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Lien of the Term Collateral Agent on
behalf of the Term Secured Parties on the Collateral (after taking into account
any Lien of the Revolving Collateral Agent on behalf of the Revolving Secured
Parties in any ABL Collateral).
 
 6.7           Waiver.  Except as otherwise contemplated by the other provisions
of this Agreement, the Term Collateral Agent, for itself and on behalf of the
Term Secured Parties, waives any claim it may hereafter have against any
Revolving Secured Party arising out of the election by any Revolving Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or
out of any cash collateral or financing arrangement or out of any grant of a
security interest in connection with the ABL Collateral in any Insolvency or
Liquidation Proceeding.
 
 6.8           Separate Grants of Security and Separate Classification.  Each of
the Revolving Collateral Agent, for itself and on behalf of the Revolving
Secured Parties, and the Term Collateral Agent, for itself and on behalf of the
Term Secured Parties, acknowledges and agrees that (a) the grants of Liens
pursuant to the Revolving Collateral Documents and the Term Collateral Documents
constitute separate and distinct grants of Liens; and (b) because of, among
other things, their differing rights in the ABL Collateral, the Revolving
Obligations and the Term Obligations are fundamentally different from one
another and must be separately classified in any plan of reorganization proposed
or adopted in an Insolvency or Liquidation Proceeding (other than any such plan
of reorganization that provides for the payment in full and in cash of the
aggregate amount of (and accrued interest, fees and expenses under) the
Revolving Obligations and Term Obligations).  To further effectuate the intent
of the parties as provided in the immediately preceding sentence, if it is held
that the claims of the Revolving Secured Parties and the Term Secured Parties or
any of them in respect of any ABL Collateral constitute only one secured claim
(rather than separate classes of secured claims), then each of the parties
hereto hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1, all
distributions shall be made as if there were separate classes of secured claims
against the Grantors in respect of such ABL Collateral (with the effect being
that, to the extent that the aggregate value of such ABL Collateral is
sufficient (for this purpose ignoring all claims held by the Term Secured
Parties), the Revolving Secured Parties shall be entitled to receive, in
addition to amounts otherwise distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, including any additional interest payable pursuant to
the applicable Revolving Documents arising from or related to a default, which
is disallowed as a claim in any Insolvency or Liquidation Proceeding before any
distribution in respect of ABL Collateral is made in respect of the claims held
by the Term Secured Parties, with the Term Collateral Agent, for itself and on
behalf of the Term Secured Parties, hereby acknowledging and agreeing to turn
over to the Revolving Collateral Agent, for itself and on behalf of the
Revolving Secured Parties, amounts otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence (with respect to
the payment of post-petition interest), even if such turnover has the effect of
reducing the claim or recovery of the Term Secured Parties.
 
23

--------------------------------------------------------------------------------


 
 
 6.9           Voting.  Each of the parties hereto acknowledges and agrees that
the Term Collateral Agent and each Term Secured Party shall not be required to
vote to approve any plan of reorganization for any reason.  Except as otherwise
contemplated by (i) the applicable plan of reorganization and mutually agreed to
by the parties thereto or (ii) the other provisions of the Credit Documents, the
Credit Documents shall not require any Secured Party to agree that any provision
of any Credit Document shall survive the effectiveness of a plan of
reorganization in an Insolvency or Liquidation Proceeding.
 
    SECTION 7.  Reliance; Waivers; Etc.
 
 7.1           Reliance.  Other than any reliance on the terms of this
Agreement, the Revolving Collateral Agent, on behalf of itself and the Revolving
Secured Parties, acknowledges that it and the Revolving Secured Parties have,
independently and without reliance on the Term Collateral Agent or Term Secured
Parties, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the Revolving Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Revolving Documents
or this Agreement.  The Term Collateral Agent, on behalf of itself and the Term
Secured Parties, acknowledges that it and the Term Secured Parties have,
independently and without reliance on the Revolving Collateral Agent or any
Revolving Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Term Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Term Documents or this Agreement.
 
 7.2           No Warranties or Liability.  The Revolving Collateral Agent, on
behalf of itself and the Revolving Secured Parties, acknowledges and agrees that
the Term Collateral Agent and the Term Secured Parties have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Term Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.  Except as otherwise provided herein, the Term Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the Term Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate.  Except as otherwise
provided herein, the Term Collateral Agent, on behalf of itself and the Term
Secured Parties, acknowledges and agrees that the Revolving Collateral Agent and
the Revolving Secured Parties have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Revolving
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided herein, the Revolving Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the applicable Revolving Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate.  None
of the Term
 
24

--------------------------------------------------------------------------------


 
Collateral Agent or the Term Secured Parties shall have any duty to the
Revolving Collateral Agent or the Revolving Secured Parties, and none of the
Revolving Collateral Agent or the Revolving Secured Parties shall have any duty
to any Term Collateral Agent or the Term Secured Parties, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
other Grantor (including any Revolving Documents and Term Documents), regardless
of any knowledge thereof which they may have or be charged with.
 
 7.3           No Waiver of Lien Priorities. (a)  No right of any Revolving
Secured Parties, the Revolving Collateral Agent or any of them to enforce any
provision of this Agreement or any Revolving Document shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Company or any other Grantor or by any act or failure to act by any Revolving
Secured Party or the Revolving Collateral Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Revolving Documents or any of the Term Documents, regardless of any knowledge
thereof which the Revolving Collateral Agent or any Revolving Secured Parties,
or any of them, may have or be otherwise charged with.
 
 (b)          Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the Revolving Documents and subject to the provisions of Section 5.3(a)), any
Revolving Secured Parties, the Revolving Collateral Agent and any of them may,
at any time and from time to time in accordance with the applicable Revolving
Documents and/or applicable law, without the consent of, or notice to, the Term
Collateral Agent or any Term Secured Parties, without incurring any liabilities
to the Term Collateral Agent or any Term Secured Parties and without impairing
or releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Term
Collateral Agent or any Term Secured Parties is affected, impaired or
extinguished thereby) do any one or more of the following:
 
(i)           change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Revolving Obligations or any Revolving Lien on any Collateral or
guarantee thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the applicable Revolving Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Revolving Liens held by the Revolving Collateral Agent or any such Revolving
Secured Parties, the applicable Revolving Obligations or any of the applicable
Revolving Documents; provided that any such increase in such Revolving
Obligations shall not increase the sum of the Indebtedness constituting
principal under the Revolving Credit Agreement and the face amount of any
letters of credit issued under the Revolving Credit Agreement to an amount in
excess of the Revolving Credit Cap Amount;
 
25

--------------------------------------------------------------------------------


 
(ii)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the
ABL Collateral subject to its Revolving Lien or any liability of the Company or
any other Grantor to such Revolving Secured Parties or the Revolving Collateral
Agent, or any liability incurred directly or indirectly in respect thereof;
 
(iii)           settle or compromise any Revolving Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the
applicable Revolving Obligations) in any manner or order; and
 
(iv)           exercise or delay in or refrain from exercising any right or
remedy against the Company or any security or any other Grantor or any other
Person, elect any remedy and otherwise deal freely with the Company, any other
Grantor or any ABL Collateral subject to its Revolving Lien and any security and
any guarantor or any liability of the Company or any other Grantor to the
applicable Revolving Secured Parties or any liability incurred directly or
indirectly in respect thereof.
 
 (c)          Except as otherwise provided herein, the Term Collateral Agent, on
behalf of itself and the Term Secured Parties, also agrees that the Revolving
Secured Parties and the Revolving Collateral Agent shall have no liability to
the Term Collateral Agent or any Term Secured Parties, and the Term Collateral
Agent, on behalf of itself and the Term Secured Parties, hereby waives any claim
against any Revolving Secured Party or the Revolving Collateral Agent arising
out of any and all actions which such Revolving Secured Parties or the Revolving
Collateral Agent may take or permit or omit to take with respect to:
 
(i)           the Revolving Documents (other than as provided in this
Agreement);
 
(ii)           the collection of the Revolving Obligations; or
 
(iii)           the foreclosure upon, or sale, liquidation or other disposition
of, any ABL Collateral subject to the Revolving Liens.  The Term Collateral
Agent, on behalf of itself and the Term Secured Parties, agrees that the
Revolving Secured Parties and the Revolving Collateral Agent have no duty to
them in respect of the maintenance or preservation of any Collateral subject to
the Revolving Liens, the Revolving Obligations or otherwise.
 
 (d)          Until the Discharge of Revolving Obligations, the Term Collateral
Agent, on behalf of itself and the Term Secured Parties, agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to any ABL Collateral subject to any
Revolving Lien or any other similar rights a junior secured creditor may have
under applicable law.
 
26

--------------------------------------------------------------------------------


 
 
 7.4           Obligations Unconditional.  All rights, interests, agreements and
obligations of the Revolving Collateral Agent and Revolving Secured Parties and
the Term Collateral Agent and Term Secured Parties hereunder shall remain in
full force and effect irrespective of:
 
 (a)          any lack of validity or enforceability of any Revolving Documents
or any Term Documents;
 
 (b)          except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the Revolving Obligations or Term Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Revolving
Document or any Term Document;
 
 (c)          except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Obligations or Term
Obligations or any guarantee thereof;
 
 (d)          the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
 
 (e)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Revolving Collateral Agent, any Revolving Obligations, any Revolving Secured
Party, the Term Collateral Agent, any Term Obligations or any Term Secured Party
in respect of this Agreement.
 
    SECTION 8.  Miscellaneous.
 
 8.1           Conflicts.  In the event of any express conflict between the
provisions of this Agreement and the provisions of the Revolving Documents or
the Term Documents, the provisions of this Agreement shall govern and control.
 
 8.2           Effectiveness; Continuing Nature of this Agreement;
Severability.  This Agreement shall become effective when executed and delivered
by the parties hereto.  This is a continuing agreement of Lien subordination and
the Revolving Secured Parties may continue, at any time and without notice to
the Term Collateral Agent or any Term Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Grantor constituting Revolving Obligations in reliance hereon.  The Term
Collateral Agent, on behalf of itself and the Term Secured Parties, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement.  The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding.  Any
 
27

--------------------------------------------------------------------------------


 
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  All references
to the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor-in-possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.
 
 8.3           Amendments; Waivers.    No amendment, modification or waiver of
any of the provisions of this Agreement shall be effective unless the same shall
be in writing and signed on behalf of each party hereto or its authorized agent
and each waiver, if any, shall be a waiver only with respect to the specific
matter involved and shall in no way impair the rights of the parties making such
waiver or the obligations of the other parties to such party in any other
respect or at any other time.  Notwithstanding the foregoing, neither the
Company nor any other Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights or obligations are affected; provided that the Company
shall be provided with prior written notice of all amendments, modifications and
waivers of any provision of this Agreement, which prior written notice shall be
accompanied by copies of drafts of the applicable amendments, modifications and
waivers.
 
 8.4           Information Concerning Financial Condition of the Company and its
Subsidiaries.    Each of (a) the Revolving Collateral Agent and the Revolving
Secured Parties and (b) the Term Collateral Agent and the Term Secured Parties
shall be responsible for keeping themselves informed of (i) the financial
condition of the Company and its Subsidiaries and all endorsers and/or
guarantors of the Revolving Obligations or the Term Obligations and (ii) all
other circumstances bearing upon the risk of nonpayment of the Revolving
Obligations or the Term Obligations.  Neither the Revolving Collateral Agent nor
any Revolving Secured Party shall have any duty to advise the Term Collateral
Agent or any Term Secured Party of information known to it regarding such
condition or any such circumstances or otherwise.  In the event the Revolving
Collateral Agent or a Revolving Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Term Collateral Agent or any Term Secured Party, it shall be under no
obligation:
 
 (a)          to make, and neither the Revolving Collateral Agent nor any
Revolving Secured Party shall make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
 
 (b)          to provide any additional information or to provide any such
information on any subsequent occasion;
 
 (c)          to undertake any investigation; or
 
28

--------------------------------------------------------------------------------


 
 (d)          to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
 
 8.5           Subrogation.    With respect to the value of any payments or
distributions in cash, property or other assets that any of the Term Secured
Parties or the Term Collateral Agent pays over to the Revolving Collateral Agent
or any Revolving Secured Parties under the terms of this Agreement, the Term
Secured Parties and Term Collateral Agent shall be subrogated to the rights of
the Revolving Collateral Agent and the Revolving Secured Parties; provided that,
the Term Collateral Agent, on behalf of itself and the Term Secured Parties,
hereby agrees not to assert or enforce all such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of Revolving
Obligations has occurred.  The Company and each other Grantor acknowledge and
agree that the value of any payments or distributions in cash, property or other
assets received by the Term Collateral Agent or any Term Secured Parties that
are paid over to the Revolving Collateral Agent or Revolving Secured Parties
pursuant to this Agreement shall not reduce any of the applicable Term
Obligations.
 
 8.6           Application of Payments.    All payments received by the
Revolving Collateral Agent or any Revolving Secured Parties may be applied,
reversed and reapplied, in whole or in part, to such part of the Revolving
Obligations as shall be provided in the applicable Revolving Documents.  The
Term Collateral Agent, on behalf of itself and the Term Secured Parties, assents
to any extension or postponement of the time of payment, subject to
Section 5.3(a), of the applicable Revolving Obligations or any part thereof and
to any other indulgence with respect thereto, to any substitution, exchange or
release of any security which may at any time secure any part of the Revolving
Obligations and to the addition or release of any other Person primarily or
secondarily liable therefor.
 
 8.7           SUBMISSION TO JURISDICTION; WAIVERS.   (a)  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING HEREUNDER OR RELATING HERETO MAY
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:
 
(1)           ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
 
(2)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(3)           AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.8; AND
 
29

--------------------------------------------------------------------------------


 
(4)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEED­ING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.
 
 (b)          EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATION­SHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WAR­RANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
 8.8           Notices.    All notices to the Revolving Secured Parties and the
Term Secured Parties permitted or required under this Agreement shall also be
sent to the Revolving Collateral Agent and the Term Collateral Agent,
respectively.  Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served or sent by facsimile
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, or upon receipt if sent by facsimile or United States mail.  For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.
 
 8.9           Further Assurances.    The Revolving Collateral Agent, on behalf
of itself and the Revolving Secured Parties, and the Term Collateral Agent, on
behalf of itself and the Term Secured Parties, and the Company and each other
Grantor agree that each of them shall take such further action and shall execute
and deliver such additional documents and instruments (in recordable form, if
requested) as the Revolving Collateral Agent or the Term Collateral Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.
 
30

--------------------------------------------------------------------------------


 
 
 8.10         APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 8.11         Binding on Successors and Assigns.  This Agreement shall be
binding upon the Revolving Collateral Agent, the Revolving Secured Parties, the
Term Collateral Agent and the Term Secured Parties, the Company, the other
Grantors and their respective successors and assigns.
 
 8.12         Specific Performance.  Each of the Revolving Collateral Agent and
the Term Collateral Agent may demand specific performance of this
Agreement.  Each of the Revolving Collateral Agent, on behalf of itself and the
Revolving Secured Parties, and the Term Collateral Agent, on behalf of itself
and the Term Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Revolving Collateral Agent or the Revolving Secured Parties or the Term
Collateral Agent or the Term Secured Parties, as the case may be.
 
 8.13         Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
 8.14         Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.
 
 8.15         Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
 
 8.16         No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolving Secured Parties and the Term Secured Parties.  Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
Revolving Collateral Agent, the Revolving Secured Parties, the Term Collateral
Agent and the Term Secured Parties, the obligations of the Company and the other
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Documents and the Term Documents, respectively.
 
 8.17         Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of
 
31

--------------------------------------------------------------------------------


 
(a) the Revolving Collateral Agent and the Revolving Secured Parties and (b) the
Term Collateral Agent and the Term Secured Parties.  Nothing in this Agreement
is intended to or shall impair the obligations of the Company or any other
Grantor, which are absolute and unconditional, to pay the Revolving Obligations
and the Term Obligations as and when the same shall become due and payable in
accordance with their terms.
 
 8.18         Reciprocity.  The Revolving Collateral Agent agrees, for itself
and on behalf of the Revolving Secured Parties, that if it or any Revolving
Secured Party, or any agent or trustee therefor, shall obtain any Lien on
Non-ABL Collateral securing any Revolving Obligations, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, such Lien shall be junior and subordinate in all respects to all
Term Liens on such Non-ABL Collateral, and neither the Revolving Collateral
Agent nor any Revolving Secured Party shall take any action with respect to such
Non-ABL Collateral or with respect to Term Liens on such Non-ABL Collateral or
the Term Obligations insofar as they are secured by such Liens that the Term
Collateral Agent or the Term Secured Parties would be prohibited by this
Agreement from taking with respect to the ABL Collateral or with respect to
Revolving Liens on such ABL Collateral or the Revolving Obligations.
 
32

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
 
 

 
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Revolving Collateral
Agent,
             
By:
 /s/ Joseph L. White

   Name:   Joseph L. White    Title:   Director

 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
 

 
GOLDMAN SACHS CREDIT PARTNERS
L.P., as Term Collateral Agent,
             
By:
 /s/ Bruce H. Mendelsohn

   Name:   Bruce H. Mendelsohn    Title:   Authorized Signatory

 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 


 

 
SPECTRUM BRANDS, INC., as the Borrower
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Senior Vice President and Chief
Financial Officer

 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
ROV HOLDING, INC.,
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Vice President and Treasurer 

 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]


 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
 

 
ROVCAL, INC.,
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Vice President and Treasurer

 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]




 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
UNITED INDUSTRIES CORPORATION,
             
By:
 /s/ Robert Prather

   Name:   Robert Prather    Title:   Treasurer and Chief Financial Officer

 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]




 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
 
 

 
SPECTRUM NEPTUNE US HOLDCO CORPORATION,
             
By:
 /s/ Anthony L. Genito

   Name:   Anthony L. Genito    Title:   Vice President, Treasurer and Chief
Financial Officer

 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]



 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
 

 
SCHULTZ COMPANY,
             
By:
 /s/ Robert Prather

   Name:   Robert Prather    Title:   Treasurer and Chief Financial Officer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
UNITED PET GROUP, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]

 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
DB ONLINE, LLC,
       
By:
 United Pet Group, Inc., its Managing Member              
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
SOUTHERN CALIFORNIA FOAM, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]




--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
AQUARIA, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
AQUARIUM SYSTEMS, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]




--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

 
PERFECTO MANUFACTURING, INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]

 



--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
 

 
TETRA HOLDING (US), INC.,
             
By:
 /s/ Joe Gil

   Name:   Joe Gil    Title:   Vice President Finance and Treasurer

 
 
 
 
 
 
 
 
 
[ABL Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 



 